           Case 3:14-cr-00162-VLB Document 88 Filed 06/25/20 Page 1 of 2



AARON J. ROMANO, ESQ.
By: Aaron J. Romano #20100
55 Woodland Avenue
Bloomfield, CT 06002
(860) 286-9026

                     IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                       :CRIMINAL NO. 3:14CR162(VLB)

      VS.                                      :

JOSE ROSADO                                    :JUNE 25, 2020

                          DEFENDANT’S CONSENT TO
                   VIDEO CONFERENCE REVOCATION HEARING

      This consent is filed pursuant to the Fifth and Sixth Amendments of the United

States Constitution and the General Order Re: Court Operations Under the Exigent

Circumstances Created By COVID-19 filed June 12, 2020.

1.    The defendant, Jose Rosado, hereby consents to a hearing on his Revocation of

Supervised Release via videoconference to be held on June 26, 2020.

2.    The defendant, does not consent to sentencing/disposition for same, and requests

a deferral to a date where an in person hearing can be held.

3.    Undersigned counsel has made the defendant aware of the June 12 General Orders

and priors Orders regarding videoconference hearings and has the authority to file the

instant Consent.

                                               Respectfully submitted,
      th
this 25 day of June 2020                          /s/ Aaron J. Romano
                                               Aaron J. Romano, Esq. Bar ID #20100
                                               Aaron J. Romano, P.C.
                                               55 Woodland Avenue
                                               Bloomfield, CT 06002
                                               Tel (860) 286-9026/Fax (860) 218-9323
                                               aaronromano@attorneyaaronromano.com
         Case 3:14-cr-00162-VLB Document 88 Filed 06/25/20 Page 2 of 2




                                      CERTIFICATION

I hereby certify that on June 25, 2020, a copy of the foregoing Consent was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



                                           By:      /s/ Aaron J. Romano
                                                   Aaron J. Romano, Esq. Bar ID # 20100
                                                   Aaron J. Romano PC
                                                   55 Woodland Avenue
                                                   Bloomfield, CT 06002
                                                   Tel (860) 286-9026
                                                   Fax (860) 218-9323
                                                   aaronromano@attorneyaaronromano.com
